[Cite as State v. Pack, 2020-Ohio-5211.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                    MONTGOMERY COUNTY

 STATE OF OHIO                                   :
                                                 :
         Plaintiff-Appellee                      :   Appellate Case No. 28460
                                                 :
 v.                                              :   Trial Court Case No. 2018-CR-2282/2
                                                 :
 WARREN D. PACK                                  :   (Criminal Appeal from
                                                 :   Common Pleas Court)
         Defendant-Appellant                     :
                                                 :

                                            ...........

                                           OPINION

                           Rendered on the 6th day of November, 2020.

                                            ...........

MATHIAS H. HECK, JR. by ANDREW T. FRENCH, Atty. Reg. No. 0069384, Montgomery
County Prosecutor’s Office, Appellate Division, 301 West Third Street, 5th Floor, Dayton,
Ohio 45422
      Attorney for Plaintiff-Appellee

MARK A. FISHER, Atty. Reg. No. 0066939, 5613 Brandt Pike, Huber Heights, Ohio
45424
      Attorney for Defendant-Appellant

                                           .............

HALL, J.
                                                                                       -2-




       {¶ 1} Warren D. Pack appeals from his conviction following a no-contest plea to

one count of aggravated drug possession, a fifth-degree felony.

       {¶ 2} In his sole assignment of error, Pack contends the trial court erred in

imposing a statutory maximum 12-month prison sentence and in failing to award him

proper jail-time credit.

       {¶ 3} The record reflects that Pack was indicted for aggravated drug possession in

August 2018. After the trial court overruled a suppression motion, he pled no contest to

the charge. The trial court found him guilty and imposed a 12-month prison term with 104

days of jail-time credit. It ordered the sentence to run concurrently with Pack’s sentence

in two other Montgomery County cases and a Clark County case.

       {¶ 4} On appeal, Pack argues that his 12-month prison term in this case clearly

and convincingly was unsupported by the record. He contends the trial court should have

considered the absence of weapons involved in his offense, the lack of serious physical

harm, the absence of economic loss, his remorse, and his good behavior in jail while

awaiting sentencing. Pack also argues that the trial court should have awarded him 309

days of jail-time credit rather than 104 days.

       {¶ 5} Upon review, we note that the trial court’s judgment entry imposing Pack’s

sentence was filed on June 17, 2019. By its own terms, his concurrent 12-month prison

sentence in this case expired months ago. Although the Ohio Department of

Rehabilitation and Correction’s web site reflects that Pack remains incarcerated, we note

that he is still serving a 30-month sentence in one of the other Montgomery County cases.

       {¶ 6} Because Pack has completed his 12-month sentence in this case, his
                                                                                        -3-


challenges to the length of that sentence and to the trial court’s calculation of jail-time

credit are moot. State v. Eleyet, 2018-Ohio-4879, 125 N.E.3d 380, ¶ 3 (2d Dist.); State v.

Robinson, 2d Dist. Montgomery Nos. 26712, 26713, 2016-Ohio-3277, ¶ 4. Given that

Pack’s only arguments are directed toward a prison sentence that he has completed,

there is no meaningful remedy available.

      {¶ 7} For the foregoing reasons, Pack’s appeal is dismissed as moot.

                                     .............



TUCKER, P.J. and FROELICH, J., concur.




Copies sent to:

Mathias H. Heck, Jr.
Andrew T. French
Mark A. Fisher
Hon. Gerald Parker